DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Pre-Brief Appeal Conference Results
Applicant’s Pre-Brief Request filed on 07/15/2021 has been received and considered. A Pre-Brief Appeal conference was held, where Applicant’s arguments filed on 07/15/2021 were found to be persuasive, resulting in the reopening of prosecution for the present application.
Due to the reopening of prosecution, a second Non-Final Office Action is being processed. Upon further examination, the claims were found to contain allowable subject matter and clarity issues under 35 U.S.C. 112, which are both addressed in the second Non-Final Office Action listed below. Examiner notes that attempts to reach Attorney Stefan Knirr (65,474) were made to propose examiner’s amendments in order to further prosecution, however, the examiner was unable to reach the Attorney. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and its dependents thereon sets forth “a number of thermal insulation elements”, which indicates the presence of one or more elements. However, claim 11 later recites “a plurality of the number of thermal insulation elements” which contradicts the “number of thermal insulation elements” set forth in claim 1 (wherein claim 1 can be interpreted as one or more thermal insulation elements).  Therefore it is unclear if claim 1 recitation is meant to state –at least one thermal insulation elements— or –one or more thermal insulation elements-, instead.
Claim 10 recites “characterized in that the -3-thermal insulation material is formed at least in part by ceramic fibers.” Said recitation is attempting to further define the component “thermal insulation material”. It is noted that the “thermal insulation material” was non-positively recited in a functional recitation of the “multiple side parts” in claim 1. Therefore, the further defining limitation of claim 10 makes it unclear if the component “thermal insulation material” is meant to be positively set forth in claim 1 and be a required part of the claimed device.  If that is the case, the examiner encourages the applicant to amend claim 1 to positively recite the thermal insulation material rather than only within the functional limitation of the thermal insulation element.
Claim 17 recites “characterized in that when insulating wool is placed in the gap, an extension of the gap in the vertical direction at most is 100 mm”. It is unclear if said recitation is meant to set forth a conditional limitation in an apparatus claim, where the gap is measured ≤100 mm only when the wool is present or if a vertical height of the gap is measured ≤100 mm regardless of the presence of the wool. It is noted that claim 18 positively sets forth the addition of wool in the insulating gap, examiner suggests changing claim 17 dependency from claim 16 to claim 18, if the gap is only to be ≤100 mm with the presence of the wool of claim 18.

Examiner suggests the following claim 1 amendment in order to overcome the aforementioned clarity issues regarding claims 1 and 10, examiner also suggests amending the dependent claims accordingly for consistency of format.
--A thermal insulation device for thermal insulation of a metallic product in a rolling mill, the device comprising:
a support element;
at least one thermal insulation element;
a thermal insulation material;
wherein each of the at least one thermal insulation elements are formed by multiple side parts which circumferentially enclose an accommodating space configured to hold the thermal insulation material, 
wherein at least two of the side parts are connected to each other along adjoining sides by a connection adapted for pivoting the at least two side parts relative to each other, and
wherein the support element is configured to suspend an arrangement of the at least one thermal insulation element above the metallic product in the rolling mill.--

Allowable Subject Matter
Claims 1-7 and 9-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 1 obvious in combination with the rest of the claimed limitations set forth in the independent claim, and while considering the persuasive arguments filed on 07/15/2021.
“wherein at least two of the side parts on their adjoining side areas are connected with each other by a connection adapted for pivoting of the at least two side parts relative to each other.”

JP H02147113 A discloses one or more thermal insulation elements suspended from a support element (figures 1 and 4). The elements configured to contain thermal insulation material (figure 3c). JP’113 does not disclose side plates of the elements being adjoined by a connection adapted for pivoting, instead JP’113 discloses the side plates being adjoined by welding (translation: page 3, i.e. “After closing 20, the lid is fixed by welding”), instead.
FR 2630533 A1 discloses one or more thermal insulation elements suspended from a support element (figure 1, i.e. multiple elements (31)). The elements configured to contain thermal insulation material (figure 2, element 4). FR’533 further discloses side plates of the elements being adjoined by a connection adapted for pivoting (figure 1, element 35), however, FR’533 does not disclose said pivot connection being adapted to pivot two side parts relative to each other.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4719779 A, a thermal insulation device having a pivoting support (figures 2, 3, and 5)
WO 9014295 A1, an insulation box having pivoting hinges (figure 5)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725